FILED
                            NOT FOR PUBLICATION                             MAY 17 2012

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SWEET PEOPLE APPAREL, INC., a                 No. 11-56785
California corporation, DBA Miss Me;
RCRV, INC., a California corporation,         D.C. No. 2:11-cv-06849-SVW-FFM
DBA Rock Revival,

              Plaintiffs - Appellees,         ORDER *

       v.

LA IDOL FASHION, INC., a California
corporation,

              Defendant - Appellant.

                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                         Submission Deferred May 4, 2012
                           Resubmitted May 15, 2012 **
                              Pasadena, California




        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: NOONAN and FISHER, Circuit Judges, and GRITZNER, Chief District
        Judge.***

      This case is ordered resubmitted on May 15, 2012.

      On May 2, 2012, in response to this Court’s order to show cause, Appellees

submitted a letter brief stating that upon issuance of the District Court’s permanent

injunction, this appeal would become moot. Appellees requested that this Court

dismiss the appeal upon issuance of the permanent injunction “without further

briefing or requests from the parties.”

       On May 11, 2012, in response to this Court’s order deferring submission of

this appeal, Appellees filed a notice informing the Court that a permanent

injunction was issued by the District Court on May 7, 2012. Appellants have not

responded to this Court’s order to show cause, Appellees’ letter brief or the notice.

      The Court construes Appellees’ notice, in conjunction with their earlier letter

brief, as a motion to dismiss this appeal as moot. The motion is GRANTED.

      Transmission of a copy of this order to the District Court shall constitute the

mandate of this Court.




        ***
         The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa, sitting by designation.

                                          2